*438MEMORANDUM **
Michael T. Meehan appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) order affirming the bankruptcy court’s order dismissing for lack standing Meehan’s adversary proceeding. We have jurisdiction under 28 U.S.C. § 158(d)(1). We affirm.
In his opening brief, Meehan fails to address how the BAP or the bankruptcy court erred in either ruling. As a result, Meehan has waived his appeal of the dismissal order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[0]n appeal, arguments not raised by a party in its opening brief are deemed waived.”); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an appellant, and a bare assertion does not preserve a claim — ”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.